Citation Nr: 1021525	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an effective date prior to May 3, 2007, 
for a grant of service connection for residuals, prostate 
cancer.

2.  Entitlement to an effective date prior to May 3, 2007, 
for a grant of service connection for erectile dysfunction.

3.  Entitlement to an effective date prior to May 3, 2007, 
for the assignment of special monthly compensation based on 
the loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from March 1968 to March 1972.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware; which granted service connection for 
residuals, prostate cancer, rated 100 percent disabling from 
May 3, 2007, and 40 percent disabling from July 1, 2007.  The 
rating decision also granted service connection for erectile 
dysfunction, rated 0 percent disabling; and special monthly 
compensation based on the loss of use of a creative organ, 
all effective from May 3, 2007.  The Veteran then expressed 
disagreement with the effective date assigned these awards, 
but did not explain the reason for his disagreement.  He 
submitted no argument with his substantive appeal, and his 
representative has advanced no argument during the course of 
this appeal.  

In a statement received with his substantive appeal in May 
2009, the Veteran requested a video conference hearing at the 
RO.  The RO acknowledged this request and informed the 
Veteran that he was being scheduled for an in person hearing 
at the RO in April 2010.  The letter told him that if he did 
not appear without good cause and did not request 
rescheduling, his hearing request would be deemed withdrawn.  
The Veteran failed without explanation to report.  Inasmuch 
as he did not request a postponement of the hearing prior to 
that date, the Board deems the Veteran's hearing request 
withdrawn under 38 C.F.R. § 20.704(d) (2009).


FINDING OF FACT

On May 3, 2007 and at no time prior thereto, the RO received 
the Veteran's initial VA Form 21-526 (Veteran's Application 
for Compensation and Pension), which mentions his prostate 
cancer and residuals of surgery therefor and includes a 
specific request for special monthly compensation.  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to May 3, 2007, for a grant of service connection for 
residuals, prostate cancer, are not met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.155, 3.400, 20.1103 (2009).

2.  The criteria for entitlement to an effective date prior 
to May 3, 2007, for a grant of service connection for 
erectile dysfunction, are not met.  38 U.S.C.A. 
§§ 5101, 5110; 38 C.F.R. §§ 3.1, 3.155, 3.400, 20.1103 
(2009).

3.  The criteria for entitlement to an effective date prior 
to May 3, 2007, for the assignment of special monthly 
compensation based on the loss of use of a creative organ, 
are not met.  38 U.S.C.A. §§ 1114, 5101, 5110 (West 2002); 38 
C.F.R. 
§§ 3.1, 3.155, 3.400, 20.1103 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

A.  Duty to Notify

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 
275886 (Fed. Cir.) (See Fed. Rule of Appellate Procedure 32.1 
generally governing citation of judicial decisions issued on 
or after Jan. 1, 2007. See also Federal Circuit Rule 32.1 and 
Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

B.  Duty to Assist

The RO made reasonable efforts to identify relevant records 
to obtain in support of the Veteran's claim, but all records 
necessary to decide this claim are already in the claims 
file.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  The RO 
did not afford the Veteran a VA examination because, again, 
the claims file includes all evidence needed to decide this 
claim.  In such a case, pertinent statutory provisions do not 
mandate affording a claimant a VA examination.  38 U.S.C.A. § 
5103A(d) (West 2002).

II.  Analysis 

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2009).  The 
effective date of an award of compensation based on direct 
service connection is the date following separation from 
service, if the claim is received within one year of that 
date.  Otherwise, the effective date is the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2009).

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  A "claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a) (2009); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, on May 3, 2007, the RO received from the 
Veteran a VA Form 21-526 (Veteran's Application for 
Compensation and Pension), which mentioned prostate cancer 
and residuals of surgery for prostate cancer and includes a 
specific requests for a "K award" (special monthly 
compensation).  

The only previous communications from the Veteran involved an 
application for education benefits received in April 1972.  
This application made no mention of prostate cancer, erectile 
dysfunction or loss of use of a creative organ.

In the absence of evidence of a claim for service connection 
for residuals of prostate cancer prior to May 3, 2007, the 
criteria for entitlement to an effective date prior to that 
date for a grant of service connection for residuals, 
prostate cancer, and erectile dysfunction are not met.  

The criteria for entitlement to an effective date prior to 
May 3, 2007, for the assignment of special monthly 
compensation based on the loss of use of a creative organ are 
not met.  Prior to May 3, 2007, service connection was not in 
effect for any disease or disability.  Hence, there was no 
service connected disability that could have served as the 
basis for an award of special monthly compensation.  Service 
connection for a disability resulting in the loss of use of a 
creative organ must be granted before special monthly 
compensation may be paid based on that loss of use.  See Ross 
v. Peake, 21 Vet. App. 528, 533-4 (2008) (holding that the 
effective date of a total rating could not be prior to the 
date of claim for service connection for disability upon 
which the total rating was based).  

Because there is no evidence of a claim for any of the 
benefits at issue prior to May 3, 2007; entitlement to 
earlier effective dates is denied as a matter of law.  


ORDER

An effective date prior to May 3, 2007, for a grant of 
service connection for residuals, prostate cancer, is denied.

An effective date prior to May 3, 2007, for a grant of 
service connection for erectile dysfunction, is denied.

An effective date prior to May 3, 2007, for the assignment of 
special monthly compensation based on the loss of use of a 
creative organ, is denied.


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


